Appeal by employer and insurance carrier from a decision and award of the Workmen’s Compensation Board. The board found that, on February 24,1952, while the claimant was working as an elevator operator in the hotel of the appellant-employer, an elevator door struck her right arm and caused a subdeltoid bursitis of the right shoulder. In her claim for compensation, the claimant stated that she had suffered an injury to her arm in trying to hold back the elevator door. However, she subsequently told the physicians who examined her that the door had struck her arm. Upon the hearing, she testified, at one point, that she had “grabbed” the door which had started to close, while passengers were entering the elevator, and, at another point, she *1098testified that the door had struck her. The appellants urge that, because of this and other discrepancies, the claimant’s testimony should be rejected in toto and it should be found that no accident of any kind occurred. While there were discrepancies in the claimant’s statements, the different versions of the accident were not irreconcilable. It-could reasonably be found, as the claimant told one of the physicians, that she had “ attempted to keep the doors from closing and in doing so the door struck her right arm”. Also, there was some confusion on the claimant’s part as to whether the accident had taken place on February 22d or February 24th but she was positive it had taken place on a Sunday and the 24th was a Sunday. The question of the claimant’s credibility was solely within the province of the board and we cannot say that there was no substantial evidence to support the board’s finding. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, ,P. J., Coon, Halpern, Imrie and Zeller, JJ.